DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to the application filed on 07/23/2020.
2.	Claims 1-13 are pending.
3.         Claims 1-13 are rejected.


Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application No. JP2019-139086, filed in Japan on 07/29/2019. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2020, 01/22/2021, and 09/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The “management program” claim is not a process, machine, manufacture, or composition of matter.
The claim lacks the necessary physical articles / objects / elements / components / structure / hardware to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter.
For more information regarding 35 U.S.C 101 please see MPEP 2106 and section of 2106 titled “Non-limiting examples of claims that are not directed to one of the statutory categories: vi. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72.”
Examiner suggests coupling the management program with sufficient structure such as a memory.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Zhenhua Yu et al (US 20180253647 A1), hereinafter Yu.

Regarding Claim 1, Yu discloses a management device accessible to a target object to be managed (Yu, Paragraphs 0020-0021, autonomous vehicle communicatively coupled to one or more servers over a network), the device comprising:
a processor which executes a program (Yu, Paragraph 0020, servers are any type of servers. Paragraphs 0078-0079, processor);
a storage device which stores the program (Yu, Paragraph 0020, servers are any type of servers. Paragraphs 0078-0079, storage or memory devices);
and a communication interface which can communicate with the target object to be managed (Yu, Paragraph 0020, servers are any type of servers. Paragraph 0084, network interface used for communication), wherein the processor executes
a reception process for receiving first environmental information representing a first environment of the target object to be managed (Yu, Paragraphs 0022-0031, autonomous vehicle include several systems used to capture and communicate environment surrounding from the autonomous vehicle to the servers (e.g. data analytics system)),
a first generation process for generating relevant information representing relevancy between the first environmental information received by the reception process and second environmental information representing a second environment of the target object to be managed (Yu, Paragraph 0030, location information, as well as real-time local environment data is detected or sensed by the sensor system (e.g., obstacles, objects, nearby vehicles). This information is used for planning an optimal route for the vehicle. Paragraph 0042, based on sensor data provided a perception of the surrounding environment is determined, wherein the perception included the lane configuration, traffic light signals, relative position of another vehicle, pedestrians, etc. Paragraph 0071, detector detects one or more types of object(s) from the input data. Traffic light is detected (e.g., environmental information). An accelerated CNN (convolutional neural network) model is retrieved and classifier classifies the traffic light with the corresponding accelerated CNN model to infer probability event, which includes probabilities that the detected object (i.e., traffic light) is a red light, yellow light, or green light),
a second generation process for generating a first learned model to be used for inference by the target object to be managed in the first environment, based on the relevant information generated by the first generating process (Yu, Paragraphs 0031-0032, data analytics system performs machine learning or training services for clients by training a deep neural network model with training data, such as image/ground true labels, to detect objects such as cars, pedestrians, or a stop sign. Machine learning engine trains a deep neural network model (as part of neural network models), such as a deep convolutional neural network (CNN) model, with training data to classify a traffic light as a red light, a yellow light, or a green light) and a second learned model to be used for inference by the target object to be managed in the second environment (Yu, Paragraphs 0052-0054,  a new or accelerated CNN model is generated  from an original CNN model 402 for an autonomous vehicle. Paragraph 0072, the new CNN model is used by the autonomous driving vehicle (ADV) to classify an object in real time),
and a transmission process for transmitting the first learned model generated by the second generation process to the target object to be managed (Yu, Paragraph 0019, the second CNN model is utilized subsequently to classify an object perceived by an autonomous driving vehicle. Paragraph 0072, the new CNN model can then be utilized by an ADV to classify an object at real-time).


Regarding Claim 2, Yu discloses the management device according to claim 1 above, wherein:
in the reception process, the processor receives the first environmental information representing the first environment of a first data processing device as one target object to be managed (Yu, Paragraphs 0022-0031, autonomous vehicle include several systems used to capture and communicate environment surrounding from the autonomous vehicle to the servers (e.g. data analytics system));
in the first generation process, the processor generates the relevant information representing relevancy between the first environmental information and the second environmental information representing the second environment of the second data processing device as one target object to be managed (Yu, Paragraph 0030, location information, as well as real-time local environment data is detected or sensed by the sensor system (e.g., obstacles, objects, nearby vehicles). This information is used for planning an optimal route for the vehicle. Paragraph 0042, based on sensor data provided a perception of the surrounding environment is determined, wherein the perception included the lane configuration, traffic light signals, relative position of another vehicle, pedestrians, etc. Paragraph 0071, detector detects one or more types of object(s) from the input data. Traffic light is detected (e.g., environmental information). An accelerated CNN (convolutional neural network) model is retrieved and classifier classifies the traffic light with the corresponding accelerated CNN model to infer probability event, which includes probabilities that the detected object (i.e., traffic light) is a red light, yellow light, or green light);
in the second generation process, the processor generates the first learned model to be used for inference by the first data processing device in the first environment, based on the relevant information and the second learned model to be used for inference by the second data processing device in the second environment (Yu, Paragraphs 0031-0032, data analytics system performs machine learning or training services for clients by training a deep neural network model with training data, such as image/ground true labels, to detect objects such as cars, pedestrians, or a stop sign. Machine learning engine trains a deep neural network model (as part of neural network models), such as a deep convolutional neural network (CNN) model, with training data to classify a traffic light as a red light, a yellow light, or a green light) and a second learned model to be used for inference by the target object to be managed in the second environment (Yu, Paragraphs 0052-0054,  a new or accelerated CNN model is generated  from an original CNN model 402 for an autonomous vehicle. Paragraph 0072, the new CNN model is used by the autonomous driving vehicle (ADV) to classify an object in real time);
and in the transmission process, the processor transmits the first learned model to the first data processing device (Yu, Paragraph 0019, the second CNN model is utilized subsequently to classify an object perceived by an autonomous driving vehicle. Paragraph 0038, server may subsequently update autonomous vehicle 101 with accelerated neural network models, either directly or automatically through network. Paragraph 0072, the new CNN model can then be utilized by an ADV to classify an object at real-time).

Regarding Claim 3, Yu discloses the management device according to claim 2 above, wherein:
Yu, Paragraph 0042, sensor data is used to determine a perception of the surrounding environment. The perception information may represent what an ordinary driver would perceive surrounding a vehicle in which the driver is driving. The perception can include the lane configuration (e.g., straight or curve lanes), traffic light signals, a relative position of another vehicle, a pedestrian, a building, crosswalk, or other traffic related signs (e.g., stop signs, yield signs), etc., for example, in a form of an object);
and in the first generation process, the processor generates the34DOCS 122900-050UT1/4118329 1Attorney Docket No. 122900-050UT1 relevant information based on a matched number of values of same environmental items between the first environmental information and the second environmental information (Yu, Paragraph 0043, perception module processes and analyzes images captured by cameras in order to identify objects and/or features in the environment of the autonomous vehicle, wherein the objects include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc.).

Regarding Claim 4, Yu discloses the management device according to claim 3 above, wherein:
each of the plurality of environmental items has a level of importance which is set in association therewith (Yu, Paragraphs 0045-0047, classification module classifies a detected object of detection module. For each detected object, decision module makes a decision regarding how to handle the object, wherein the decision module makes such decisions according to a set of rules);
Yu, Paragraphs 0046-0048, based on the decision for each of the objects perceived, planning module plans a path or route for the autonomous vehicle, as well as driving parameters. That is, for a given object, decision module decides what to do with the object, while planning module determines how to do it. Based on the planning and control data, control module controls and drives the autonomous vehicle, by sending proper commands or signals to vehicle control system, according to a route or path defined by the planning and control data).

Regarding Claim 5, Yu discloses the management device according to claim 2 above, wherein in the reception process, the processor receives the first environmental information, when the first data processing device is newly added as the target object to be managed (Yu, Paragraph 0020, one or more autonomous vehicles are coupled to each other and/or coupled to the servers. Yu, Paragraphs 0022-0031, autonomous vehicle include several systems used to capture and communicate environment surrounding from the autonomous vehicle to the servers (e.g. data analytics system). Paragraph 0027, wireless communication system can wirelessly communicate with one or more devices directly or via a communication network, such as servers over network. Paragraph 0031, data collector may collect various training data from a variety of vehicles communicatively coupled to server).

Regarding Claim 6, Yu discloses the management device according to claim 2 above, wherein in the reception process, when the first environmental information has newly been added in the first Yu, Paragraphs 0022-0031, autonomous vehicle include several systems used to capture and communicate environment surrounding from the autonomous vehicle to the servers (e.g. data analytics system)).

Regarding Claim 7, Yu discloses the management device according to claim 5 above, wherein in the second generation process, the processor stores the first environmental information as the second environmental information (Yu, Paragraphs 0031-0032, data collector collects various training data from a variety of vehicles communicatively coupled to server. data analytics system performs machine learning or training services for clients by training a deep neural network model with training data, such as image/ground true labels, to detect objects such as cars, pedestrians, or a stop sign. Paragraphs 0046-0048, based on the decision for each of the objects perceived, planning module plans a path or route for the autonomous vehicle, as well as driving parameters. That is, for a given object, decision module decides what to do with the object, while planning module determines how to do it. Paragraphs 0052-0054, a new or accelerated CNN model is generated  from an original CNN model 402 for an autonomous vehicle. Paragraph 0072, the new CNN model is used by the autonomous driving vehicle (ADV) to classify an object in real time).

Regarding Claim 8, Yu discloses the management device according to claim 1 above, wherein:
the communication interface is communicable with a communication device which performs learning with a dataset which is a combination of an inference result of the target object to be managed and correct data corresponding to the inference result (Yu, Paragraph 0020, servers are any type of servers. Paragraph 0084, network interface used for communication. Paragraph 0031, server is a data analytics system performing machine learning or training services. Data analytics system includes data collector, machine learning engines, neural network models generator, and neural network models. Based on the training data collected by data collector, machine learning engine may train a set of neural network models for object detection and object classification purposes);
and in the second generation process, the processor updates the first learned model to a learned result from the communication device (Yu, Paragraph 0032, machine learning engine may train a deep neural network model (as part of neural network models), such as a deep convolutional neural network (CNN) model, with training data to classify a traffic light as a red light, a yellow light, or a green light. Paragraph 0052, new or accelerated CNN model is generated from an original CNN model for an autonomous vehicle. Paragraph 0072, the new CNN model can then be utilized by an ADV to classify an object at real-time).

Regarding Claim 9, Yu discloses the management device according to claim 1 above, wherein in the first generation process, the processor generates relevant information representing relevancy between the first environmental information and the second environmental information representing the second environment of the target object to be managed at a time point earlier than a time point of the first environmental information (Yu, Paragraph 0032, machine learning trains a deep neural network model with training data to detect objects such as cars, pedestrians, stop signs, etc. Paragraph 0047, Based on a decision for each of the objects perceived, planning module 304 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle). That is, for a given object, decision module decides what to do with the object, while planning module determines how to do it. For example, the planning and control data may instruct vehicle 300 to move 10 meters at a speed of 30 mile per hour (mph), then change to a right lane at the speed of 25 mph. Paragraph 0072, data analytics system generates a new CNN model from an original CNN model. The new CNN model is used by an ADV to classify an object in real-time. Paragraph 0076, determining object to be a green, yellow, or red light).

Regarding Claim 10, Yu discloses the management device according to claim 9 above,
wherein in the first generation process, the processor generates relevant information representing relevancy between first environmental information which has newly been received by the reception process and the second environmental information (Yu, Paragraphs 0022-0031, autonomous vehicle include several systems used to capture and communicate environment surrounding from the autonomous vehicle to the servers (e.g. data analytics system). Paragraph 0030, location information, as well as real-time local environment data is detected or sensed by the sensor system (e.g., obstacles, objects, nearby vehicles). This information is used for planning an optimal route for the vehicle. Paragraph 0042, based on sensor data provided a perception of the surrounding environment is determined, wherein the perception included the lane configuration, traffic light signals, relative position of another vehicle, pedestrians, etc. Paragraph 0071, detector detects one or more types of object(s) from the input data. Traffic light is detected (e.g., environmental information). An accelerated CNN (convolutional neural network) model is retrieved and classifier classifies the traffic light with the corresponding accelerated CNN model to infer probability event, which includes probabilities that the detected object (i.e., traffic light) is a red light, yellow light, or green light).

Regarding Claim 11, Yu discloses the management device according to claim 10 above,  wherein in the second generation process, the processor stores the first environmental information as the second environmental information (Yu, Paragraphs 0031-0032, data collector collects various training data from a variety of vehicles communicatively coupled to server. data analytics system performs machine learning or training services for clients by training a deep neural network model with training data, such as image/ground true labels, to detect objects such as cars, pedestrians, or a stop sign. Paragraphs 0046-0048, based on the decision for each of the objects perceived, planning module plans a path or route for the autonomous vehicle, as well as driving parameters. That is, for a given object, decision module decides what to do with the object, while planning module determines how to do it. Paragraphs 0052-0054, a new or accelerated CNN model is generated  from an original CNN model 402 for an autonomous vehicle. Paragraph 0072, the new CNN model is used by the autonomous driving vehicle (ADV) to classify an object in real time).



Claim 12 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.

Claim 13 carries similar limitations as discussed with regards to Claims 1 and 12 above and therefore is rejected for the same reason.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of managing different devices using machine learning methods.
Some of the prior art include:
	US 20190042955 A1, US 20200092124 A1, and US 20200128072 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446